Citation Nr: 0910232	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for a stress fracture to the right tibia with 
degenerative joint disease.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for a stress fracture to the left tibia with 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from January 1978 to May 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDING OF FACT

The Veteran's right and left tibia fractures are productive 
of no more than moderate disability in each leg; there is 
evidence of gait and weight-bearing difficulty, and pain is 
significant; however, there is nothing to show a functional 
impairment or an interference with daily activities that is 
more than reduced in nature.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a stress fracture to the right tibia with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic 
Code 5003, 5262 (2008).  

2.  The criteria for a disability evaluation in excess of 20 
percent for a stress fracture to the left tibia with 
degenerative joint disease have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic 
Code 5003, 5262 (2008).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

Further, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008) , the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board concludes that a July 2005 letter sent to the 
Veteran by the RO adequately apprised him of most of the 
information and evidence needed to substantiate the claims, 
and of the information it did not provide, any resulting 
prejudice has been rebutted.  The VCAA letter of record does 
not contain the level of specificity set forth in Vazquez-
Flores.  However, this decision denies an increase in 
evaluation to 30 percent and, while specific information was 
not presented as to what criteria are considered in assessing 
the higher rating, the Veteran was subsequently presented 
this information in a statement of the case, which re-
adjudicated the contested claims.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  Moreover, the presumed error raised 
by such defect is rebutted because of evidence of actual 
knowledge on the part of the Veteran and his representative 
and other documentation in the claims file reflecting such 
notification shows that that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim for a higher rating.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  That is, the Veteran and his 
representative have shown by the nature of the argument 
presented that they are aware of what information and 
evidence is needed to support a higher schedular rating for 
the claimed disorders and it is not contended otherwise.  

While there was no information sent as to how disability 
rating or effective date is established (Dingess 
requirements), any prejudice raised by such deficiency is 
rebutted as the below decision represents a denial of the 
benefits sought on appeal, mooting the need for further 
notice.  Dingess, supra.  There is nothing alleged or present 
in the record which would affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (the key to determining whether an error is 
prejudicial is the effect of the error on the essential 
fairness of the adjudication.).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claims, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  The Board notes that 
the Veteran was provided thorough VA orthopedic examinations 
that are adequate for rating purposes.  See 38 C.F.R. 
§§ 3.326, 3.327.  

Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran contends that his service-connected left and 
right lower extremity disorder, rated separately at 20 
percent each, have grown in severity beyond what is 
contemplated by the current evaluations.  As the disorders 
involve the same legal criteria and the same anatomical area 
(albeit in different extremities), they will be discussed 
together for the sake of brevity.  

The Veteran, in filing his current claim, maintains that his 
disability has grown in severity.  After the filing of the 
claim, he was afforded two separate VA examinations to 
determine the severity of his conditions.  The earliest of 
these, occurring in December 2005, diagnosed stress fractures 
in the bilateral tibias with degenerative arthritis.  Minimal 
prolonged standing and walking caused pain, and the Veteran 
needed to take codeine three times daily to alleviate the 
symptoms.  There was noted lack of endurance and chronic 
fatigue associated with the lower leg disorders, and pain and 
tenderness were noted upon palpation.  There was no 
deformity, ankylosis, or shortening of the bones noted; 
however, there was a mild gait and weight-bearing abnormality 
noted in the right lower extremity.  No malunion or loose 
union was found; however, both the left and right tibia 
conditions were productive of significant impairment, which 
the examiner chronicled to be moderately severe.  

Subsequent to this examination, the Veteran contended that 
his disability had grown worse, and that he should be re-
evaluated.  In August 2007, the Veteran was seen on a "fee 
basis," and his disabilities were again assessed.  He 
exhibited a constant pain in the shins which he reported 
being present (between a 1 and 10) for approximately 19 
years.  While medication was required, there was no 
functional impairment noted with the bilateral leg condition.  
Posture and gait were within normal limits, and examination 
of the tibia and fibula were normal.  There was no noted 
edema, effusion, weakness, tenderness, redness, heat, 
subluxation, or guarding of movement associated with the 
Veteran's service-connected disorders.  The pain in the 
bilateral shins did cause the Veteran to have some reduction 
in daily activities.  

Overall, the Board cannot conclude that an increase is 
warranted for the Veteran's disability evaluations.  
Disorders in the tibia and fibula are rated in accordance 
with Code 5262, which is specific to impairment in those 
bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  There 
is no evidence of nonunion in either extremity, nor has 
malunion been found.  Despite the lack of malunion, the Board 
must utilize the criteria applicable to malunion as stress 
fractures in the tibias (with degenerative joint disease) 
most closely resemble this condition for a rating by analogy 
(there are no specific criteria for stress fractures).  See 
38 C.F.R. § 4.20.  In so doing, it is noted that a 30 percent 
evaluation can be obtained for each leg, if the Veteran can 
show that he has marked knee or ankle disability.  While the 
Veteran has shown some gait difficulties historically, and 
has a great deal of pain on movement, he has never been 
assessed as having a disability in the knee or ankles which 
could qualify as "marked."  That is, in the most recent 
assessment, the Veteran was found to have no "functional 
impairment," and while walking has historically been 
painful, it is still possible with the assistance of an 
ambulative device.  That is, the knees and ankles have not 
been shown to contribute to the pain in the shins, and thus 
the schedular criteria for a higher evaluation have not been 
met.  

While the Veteran's arthritis is noted in both tibias, and 
the condition has been associated with the service-connected 
lower extremity disorders, the Board notes that the Veteran 
is in receipt of a rating under joint-specific guidelines, 
and thus, a rating under Code 5003 is inappropriate in the 
current instance.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Regarding functional limitations, and any excess fatigue, 
weakness, incoordination, etc., it is apparent that pain is 
significant; however, he has not demonstrated any additional 
impairment that has not been contemplated in the assignment 
of the 20 percent ratings.  See DeLuca, supra.   

Simply, the Veteran's disability has been categorized as a 
"moderate" impairment, and while terms such as "moderate" 
or "marked," when used by a medical professional are not 
determinative, they are highly probative in assessing the 
severity of the claimed disabilities.  See 38 C.F.R. §§ 4.2, 
4.6.  Indeed, the Veteran is able to ambulate with 
assistance, and there is nothing to show an abnormality in 
the ankles or knees.  Accordingly, the schedular criteria for 
a higher 30 percent evaluation have not been met.  

Of note, is that the record contains a clinical note which, 
on what appears to be a subjective history, indicates that 
the Veteran has not been employed due to his service-
connected lower extremity disabilities.  The Veteran has not, 
however, submitted the statements of any former employers 
which would corroborate these allegations.  Moreover, the 
most recent VA examination, dated in August 2007, states that 
there is "reduced" daily activity; but, that there was no 
functional impairment noted in the legs.  Based on this, the 
RO determined that the disability picture was not outside of 
the norm, and that the evidence did not suggest that these 
disabilities caused a marked interference with employment or 
required frequent hospitalization.  The Board agrees with the 
RO's assessment, and finds that the disability is fully 
within the contemplation of the schedular criteria, and is 
not so unique as to require a referral to the Director of 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for a stress fracture to the right tibia with 
degenerative joint disease is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for a stress fracture to the left tibia with 
degenerative joint disease is denied.  


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


